This is an appeal1 from a judgment of the Superior Court dismissing the plaintiff's appeal from a decision of the employment security board of review *Page 592 
denying the plaintiff unemployment benefits. The plaintiff worked as an assembler for Veeder-Root Company from approximately 1980 until April 23, 1981. During the course of this employment, she received some attendance and lateness warnings.
On April 23, 1981, Veeder-Root Company was purchased by the defendant G. General Electro Components (G. General) which became the plaintiff's new employer. On August 7, 1981, the plaintiff left the factory for lunch. When she returned, she punched her time card in and proceeded to eat her lunch in the lavatory during working hours. The president of G. General was notified of this and he along with the plaintiff and the supervisor discussed the incident in his office. The plaintiff was advised to quit her job by the union steward and did so, since a discharge would curtail her ability to seek future employment.
The plaintiff applied to the administrator of unemployment compensation and was granted benefits pursuant to General Statutes 312412 G. General appealed3 the award to an appeals referee who reversed the administrator's ruling. In the findings of fact the referee stated that the plaintiff had a history of lateness and that such an incident led to her discharge. The decision disqualified the plaintiff for benefits under General *Page 593 
Statutes 31-236(2)(B).4 The plaintiff appealed5
to the board of review (board) which adopted the referee's findings and affirmed the decision. The plaintiff also filed a motion to open and a motion to the board to correct those findings of fact which it had adopted from the referee. Both motions were denied. Thereafter, the plaintiff appealed6 to the Superior Court. The court rendered judgment for the defendant holding that the decision appealed from was not unreasonable, arbitrary or illegal and dismissed the appeal. From that judgment, the plaintiff now appeals. *Page 594 
In appeals of this nature, the Superior Court sits as an appellate court to review only the record certified and filed by the board. Practice Book 519; Burnham v. Administrator, 184 Conn. 317, 321, 439 A.2d 1008
(1981). The court is bound by the findings of subordinate facts and reasonable factual conclusions made by the appeals referee where, as here, the board adopted the findings and affirmed the decision of the referee. DaSilva v. Administrator, 175 Conn. 562, 564,402 A.2d 755 (1978). The court's ultimate duty is only to decide whether there is a logical and rational basis for the decision or whether, in light of the evidence, the board has acted unreasonably, arbitrarily, illegally, or in abuse of its discretion. Burnham v. Administrator, supra, 322; Robinson v. Unemployment Security Board of Review, 181 Conn. 1, 5, 434 A.2d 293 (1980); Cervantes v. Administrator, 177 Conn. 132, 134,411 A.2d 921 (1979).
Since the referee determined that the plaintiff had not satisfied the statutory eligibility requirements for unemployment benefits, we have to determine whether the action taken by the referee and affirmed by the board and by the Superior Court was reasonable and supported by the evidence. General Statutes 31-236(2)(B)7
disqualifies an employee if he was discharged for "repeated wilful misconduct" in the course of her employment. "Wilful" implies bad purpose, wantonness and reckless indifference. Hannon v. Administrator,29 Conn. Super. Ct. 14, 17, 269 A.2d 80 (1970); Sturges v. Administrator, 27 Conn. Super. Ct. 215, 218, 234 A.2d 372
(1966). "Misconduct" must be an act of wanton or wilful disregard of the employer's interest or negligence in such degree or recurrence as to manifest culpability, wrongful intent or evil design, or show an intentional and substantial disregard of the employer's interest or of the employee's duties and obligations to *Page 595 
the employer. Sturges v. Administrator, supra. Lastly, "repeated" is defined as "again and again." Webster, Third New International Dictionary.
The plaintiff contends that she was discharged for the single incident that took place on August 7, 1981, and not for any repeated incidents. In making its findings the referee apparently took into account her employment record with Veeder-Root. This record, however, was expunged when G. General purchased Veeder-Root.8 Thus, from the evidence presented to the referee concerning the plaintiff's discharge, the referee could properly take into account only that evidence which related to the one incident of misconduct. We conclude that this does not fulfill the statutory requisite of repeated, wilful misconduct necessary to disqualify the plaintiff from unemployment benefits.
  There is error; the judgment is set aside and the case is remanded with direction to render judgment sustaining the plaintiff's appeal.
In this opinion the other judges concurred.